Citation Nr: 0019641	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-00 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for a left eye 
disorder.

3.  Entitlement to service connection for a rectal disorder.

4.  Entitlement to service connection for residuals of an 
injury to the nose.

5.  Entitlement to service connection for a bilateral wrist 
disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for headaches.

8.  The propriety of the 10 percent evaluation for tinnitus.

9.  The propriety of the 10 percent evaluation for 
hypertension.

10.  The propriety of the noncompensable evaluation for 
residuals of an injury to the right great toe.

11.  The propriety of the noncompensable evaluation for a 
scar on the right knee.

12.  The propriety of the 20 percent evaluation assigned for 
intervertebral disc syndrome of the lumbosacral spine from 
September 4, 1992, to May 11, 1997.

13.  The propriety of the 40 percent evaluation assigned for 
intervertebral disc syndrome of the lumbosacral spine, from 
May 12, 1997.

14.  The propriety of the 10 percent evaluation for a skin 
condition of the hands, feet and groin.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran subsequently perfected appeals of these 
decisions.

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claims of entitlement to service 
connection for bronchial asthma and a psychiatric disorder, 
to include post traumatic stress disorder (PTSD).  However, 
in an October 1996 decision, the RO granted these claims.  
Because the benefit sought on appeal has been granted, these 
issues are no longer before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  There is no competent evidence of record that the veteran 
has a current disability of plantar fasciitis, a bilateral 
wrist condition, a rectal disorder, or residuals of a nose 
injury.

2.  The veteran's left eye disorder has been diagnosed as 
myopia.

3.  There is no competent evidence of record relating the 
veteran's headaches and left knee disorder with his period of 
active service.

4.  There is no medical evidence of record indicating that 
the veteran's hypertension has had definite symptoms, 
diastolic readings over 110, or systolic readings over 200.

5.  The scar on the veteran's right knee is nontender, 
nonadherent, and not disfiguring.

6.  The veteran's right great toe residuals were manifested 
by some pain at the proximal phalanx on dorsiflexion and the 
inability to stand on his toes, x-ray evidence shows no 
dislocation or fracture, and no evidence of arthritis.

7.  The veteran's tinea pedis is manifested by constant 
scaling and maceration interdigitally, with fissures and 
periodic erythema and secondary infections, as well as 
dystrophic toenails with subungual hyperkeratotic debris.

8.  The veteran's intervertebral disc disease of the lumbar 
spine is manifested by an antalgic gait, difficulty standing 
or sitting for prolonged periods of time, constant pain, 
limitation of motion on backward extension and forward 
flexion as well as the instability to bend laterally and 
rotate, and intermittent absence of Achilles deep tendon 
reflex on the left.  No muscle spasms were present. 


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
plantar fasciitis, a left eye disorder, a bilateral wrist 
disorder, a rectal disorder, residuals of a nose injury, a 
left knee disorder, and headaches are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a rating greater than 10 percent for 
tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.85, 4.87 Diagnostic Code 6260 (1999).

3.  The criteria for a rating greater than 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

4.  The criteria for a compensable rating for a right great 
toe disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5281 (1999).

5.  The criteria for a compensable rating for a scar on the 
right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

6.  The criteria for a 30 percent rating for a skin condition 
of the feet, hands and groin are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).

7.  The criteria for a 40 percent rating for a low back 
disability for the period from September 4, 1992, to May 11, 
1997, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(1999).

8.  The criteria for a rating greater than 40 percent for a 
low back disability from May 12, 1997, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be 
credible and is not subject to weighing, except where the 
assertion is beyond the competence of the person making the 
assertion or it is inherently incredible.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection for 
plantar fasciitis, a left eye disorder, a bilateral wrist 
disorder, a rectal disorder, residuals of a nose injury, a 
left knee disorder, and headaches are not well grounded.  
Although the RO did not specifically state that it denied the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that deciding the claims on 
this basis herein is not prejudicial to the claimant.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  By denying the claim on the merits, 
the RO accorded the claim a broader (not lesser) scope of 
review than it merited.  Therefore, the Board finds that it 
is not necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claims are well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In the present case, the VA has provided the veteran 
with notice that he should submit all relevant evidence. 

Service medical records show that at the time of his 
separation examination in August 1992, the veteran's eyes, 
head, face, nose, feet, upper extremities, lower extremities, 
and abdomen were normal, and he was normal from a neurologic 
standpoint.  On his Report of Medical History taken in July 
1992, the examiner noted complaints from the veteran of pain 
in his right great toe due to a fracture two years prior, 
pain in his left eye with a negative workup thus far, a left 
heel injury in 1989 with no ongoing problems, an occasional 
popping in the left knee when climbing stairs, no frequent 
headaches, no rectal disease, and no swollen or painful 
joints.  No mention of a nose injury or wrist problems are 
noted.

a.  Plantar fasciitis.

The veteran contends that he has plantar fasciitis of the 
left foot and that service connection is warranted therefor.  
In a March 1987 service medical record the veteran was 
diagnosed with plantar fasciitis based left foot pain after a 
long run.  No subsequent complaints or treatment for this 
disorder are noted in the records beyond the discharge 
examiner's indication in July 1992 that there were no ongoing 
problems with this injury.  Post-service medical records 
contain no treatment for, or diagnoses of, plantar fasciitis.  
Given the absence of a medical diagnosis of plantar fasciitis 
since 1987, the Board finds that the veteran's problem with 
this disorder in service was acute.  Moreover, the lack of 
competent evidence of a current disability related to his 
left heel prevents his claim from being well-grounded, and 
his claim of entitlement to service connection therefor, is 
denied.

b.  Left eye disorder.

The veteran contends that he has a sharp pain in his left eye 
due to an injury in service.  Service medical records show 
treatment for a subconjunctival hemorrhage of the left eye in 
July 1991, and treatment for conjunctivitis in June 1992.  As 
noted, his separation examination showed his eyes to be 
normal, and his Report of Medical History confirmed that 
workups on his left eye were negative despite his complaints.  
A November 1992 VA examination report showed that his cornea 
and lenses were clear, his retina normal, and his vision 
20/20 in both eyes corrected.  He was diagnosed with myopia, 
corrected with glasses.  No subsequent eye treatment 
diagnoses any other condition.  Myopia is a congenital or 
developmental defect of the eye, and does not constitute a 
disease or injury within the meaning of the compensation 
regulations.  38 C.F.R. § 3.303(c) (1999).  Consequently, 
since no other disorder of the left eye has been diagnosed, 
the evidence of record fails to contain competent evidence of 
a current, compensable, disorder of the left eye.  Absent 
competent evidence of a current disability, the veteran's 
claim is not well-grounded, and entitlement to service 
connection for a left eye disorder is denied.

c.  Bilateral wrist disorder.

The veteran asserts that his wrists are painful and 
occasionally pop out of place.  There is no evidence of 
treatment for a bilateral wrist disorder in service, and no 
post-service evidence of a current disability.  September 
1993 x-rays of the wrists found the joint spaces well 
maintained and no evidence of fracture, and objective 
examination showed full range of motion in the right wrist 
with some limitation of motion of the left wrist.  No 
disability of the wrists was diagnosed, and no subsequent 
treatment records show a diagnosis relating to the veteran's 
wrists.  With regard to the veteran's complaints of pain, 
while pain is observable by a lay person, pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, (1999).  Since there is no medical evidence 
of an underlying malady for his wrist pain, the evidence of 
record fails to support a finding of a current bilateral 
wrist disorder.  Accordingly, the veteran's claim of 
entitlement to service connection therefor must be denied as 
not well-grounded.

d.  Rectal condition.

The veteran contends that during service he had blood in his 
stool on occasion and that he is entitled to compensation for 
this disorder.  Service medical records show treatment for 
diarrhea in August 1992, which was resolved with Kaopectate.  
No rectal problems were noted at discharge, and there is no 
post-service evidence of a current rectal disorder.  In fact, 
a September 1993 VA rectal examination, which included an 
anoscopy, resulted in normal findings on examination and on 
clinical test results.  Again, as with his other disorders, 
there is no medical evidence of a current disorder, and 
absent competent evidence of a current rectal condition, the 
veteran's claim of entitlement to service connection for a 
rectal disorder must be denied as not well-grounded.

e.  Residuals of a nose injury.

With regard to this claim, the veteran asserts that while 
working as a military policeman in service he was struck in 
the face while attempting to control a riot and his nose was 
broken.  Because the veteran is competent to relate an injury 
to his nose, his statements regarding being hit in the face 
during service are presumed credible for well-groundedness 
purposes.  However, the veteran is not competent to diagnose 
his injury as a nasal fracture, as this requires medical 
expertise beyond his competence.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Service medical records contain 
no treatment notations for an injury to the veteran's nose, 
and therefore, no diagnosis of a nose fracture.  Accordingly, 
there is no competent evidence that the veteran fractured his 
nose in service, only his statements that he was injured.  
Post-service medical records contain no diagnosis of 
residuals of a nasal fracture, and in fact, September 1993 x-
rays of the veteran's nose show no evidence of a fracture and 
no bony abnormalities.  Given the evidence of record, the 
Board finds that any residuals of the veteran's nose injury 
were acute and transitory, and that no current residuals are 
present.  Accordingly, the veteran's claim of entitlement to 
service connection for residuals of a nose injury in service 
is denied.

f.  Headaches.

With regard to this issue, the veteran has conflicting 
contentions as to the onset and etiology.  He has alternately 
asserted that his headaches began in June 1993 when he was 
given the wrong medication dose for his asthma, that they are 
related to his cervical spine condition, and that he had 
headaches in service which were treated with analgesics.  
Service medical records contain no reference to treatment for 
his headaches; however, the veteran is competent to assert 
that he had headaches, and his statements of treatment for 
headaches in service are presumed credible for well-
groundedness purposes.  

Post-service medical evidence shows that the veteran first 
claimed compensation for headaches in August 1993, and he was 
diagnosed with cluster headaches in a September 1993 VA 
examination.  This examination does not relate the etiology 
of the veteran's headaches.  Subsequent treatment and 
complaints relating to the veteran's headaches do not 
intimate a relationship between his period of active service 
and his diagnosis of headaches.  Absent medical evidence of a 
nexus between service and his current disability or between 
his continuity of symptomatology and his current disability, 
the veteran's claim of entitlement to service connection for 
headaches is not well-grounded.  As discussed previously, to 
the extent that he may be attempting to establish a nexus by 
his statements alone, he is not competent to do so.  Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492,  495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, since the record does not 
contain medical evidence relating his headaches to his period 
of active service, this claim is not well-grounded and the 
Board finds that entitlement to service connection for 
headaches is denied. 

g.  A left knee disorder.

The veteran contends that he injured his left knee in service 
and that ever since that time it gives out on him.  Service 
medical records show that he was treated in April 1986 for 
complaints of left knee pain after a climbing over a wall and 
having his knee give out.  There was mild swelling on the 
medial side and limited range of motion due to pain.  The 
assessment was a possible medical collateral ligament strain.  
He was treated several days later with an assessment of a 
"resolving left knee injury."  No further left knee 
treatment is of record.  At discharge he reported popping on 
climbing stairs, but the examiner noted his lower extremities 
to be normal.  

Post-service evidence includes a December 1992 VA examination 
report which found no problems with the left knee, and 
contained x-rays of the knees which were normal.  
Significantly, the first post-service notation of a left knee 
problem is in the report of hospitalization from May 1997 to 
June 1997, wherein the veteran is provided a knee brace for 
his left knee due to buckling.  In a July 1998 VA examination 
report, the examiner notes that the veteran had negative 
varus and valgus stress, and range of motion from 4 degrees 
to 90 degrees in the left knee.  The diagnosis is left knee 
retropatellar chondromalacia.  None of the post-service 
medical evidence showing a left knee condition relates this 
disorder to the veteran's period of active service.  

As mentioned several times previously, absent medical 
evidence of a nexus between the current disability and the 
veteran's period of active service, a claim is not well-
grounded.  The medical evidence of record fails to provide 
such a nexus, and the veteran is not competent to do so.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, his claim of 
entitlement to service connection for a left knee disorder is 
denied as not well-grounded.

2.  Entitlement to an increased rating.

The appellant's contentions regarding the increase in 
severity of his tinnitus, hypertension, right great toe 
residuals, right knee scar, intervertebral disc syndrome of 
the lumbar spine, and skin condition of the hands, feet and 
groin, constitute plausible or well-grounded claims.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board 
further finds that the VA has met its statutory obligation to 
assist him in the development of his claims. 38 U.S.C.A. 
§ 5107(a) (West 1991).

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Governing VA regulations set forth at 38 C.F.R. § 4.40 (1999) 
also provide for consideration of a functional impairment 
when evaluating the severity of a musculoskeletal disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999).  

Entitlement to service connection for tinnitus, hypertension, 
right great toe residuals, a right knee scar, intervertebral 
disc syndrome of the low back, and a skin condition of the 
feet, hands and groin was originally granted in the June 1993 
RO decision on appeal.  According to a recent decision of the 
Court, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has assigned a 
separate staged rating only for the veteran's low back 
disability, and not for the veteran's other service-connected 
disorders on appeal.  

Initially, the Board finds that the veteran was not 
prejudiced by the RO's referring to his claim as an 
"increased rating" although the appeal has been developed 
from his original claim.  Moreover, with regard to his claims 
other than his request for an increased evaluation of his low 
back disability, in both the original rating decisions and 
the subsequent Statements of the Case, the RO addressed all 
of the evidence of record.  Thus, he was not harmed by the 
absence of a "staged" rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The propriety of staged ratings in 
connection with the veteran's low back disability will be 
addressed in the portion of the decision specifically 
discussing that issue.

a. Tinnitus.

Service connection for tinnitus was originally granted in a 
June 1993 RO decision, and a 10 percent rating assigned 
thereto, effective September 4, 1992, the date of the 
veteran's claim.  The veteran perfected an appeal of this 
decision challenging the assigned disability evaluation.  The 
veteran contends that his tinnitus wakes him up in the middle 
of the night, and periodically prevents him from hearing.

Initially, the Board notes that the regulations governing the 
evaluation of hearing disabilities, to include tinnitus, were 
amended, effective June 10, 1999.  38 C.F.R. § 4.87 (1999).  
Additionally, the record reveals that the RO has not reviewed 
the veteran's claim under the new regulations nor provided 
him with notice of the new regulations.  Despite this 
problem, the Board finds that the veteran will not be 
prejudiced by the Board's initial consideration of his claim 
under the new regulations.  Upon review of the changes to the 
regulations in 1999, the Board determines that the amendments 
did not affect substantive alterations in the evaluation of 
ear disabilities and do not create new bases for 
compensation.  This conclusion is supported by the comments 
accompanying the new regulations which assert that the 
changes are not intended to be liberalizing.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  Additionally, the new 
regulations and the old regulations both provide for a 
maximum level of compensation for tinnitus of 10 percent.  
Given the finding that the new regulations do not render 
substantive changes in the regulations, the veteran is not 
prejudiced by the Board's evaluation of his claim without 
remanding to the RO.  Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.87 (1999) (Schedule), the severity of the veteran's 
tinnitus is ascertained by application of the criteria set 
forth in Diagnostic Code 6260, which provides for a 10 
percent disability evaluation for recurrent tinnitus.  The 
veteran currently receives a 10 percent evaluation, the 
maximum allowable under the regulation.  Accordingly, there 
is no schedular basis for a rating greater than the one the 
veteran is currently receiving, and he has received this 
level of disability for the entire period of entitlement, so 
no consideration of staged ratings is required.

On an extraschedular basis, preliminary review of the record 
reveals that the RO has expressly considered referral of the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

b.  Hypertension.

As with his service-connected tinnitus, the veteran was 
originally granted entitlement to service connection for 
hypertension in a June 1993 RO decision.  The RO assigned a 
10 percent evaluation thereto, effective the date of the 
veteran's claim.  

The appellant's service-connected hypertension is currently 
rated as 10 percent disabling.  In reviewing the appellant's 
claim for a higher rating, the Board must examine both the 
rating criteria that were in effect when the appellant first 
filed his claim and the rating criteria that went into effect 
during the pendency of his claim.  A decision is to be based 
on the version of the regulation that is more favorable to 
the appellant.  See Dippel v. West, 12 Vet. App. 466, 473 
(1999); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The regulations governing cardiovascular disorders were 
amended effective January 12, 1998.  Under the revised 
regulations, a 20 percent evaluation requires a diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more; a 40 percent evaluation requires a 
diastolic pressure of predominantly 120 or more; and 60 
percent evaluation requires a diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).  Under the regulations in effect prior to 
January 12, 1998, (former regulations), a 20 percent rating 
requires a diastolic pressure predominantly 110 or more with 
definite symptoms; a 40 percent rating requires a diastolic 
pressure predominantly 120 or more with moderately severe 
symptoms; and a 60 percent rating requires a diastolic 
pressure predominantly 130 or more and severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

Reviewing the medical evidence of record, the Board notes 
that none of the blood pressure readings reported contain a 
diastolic reading of 110, and none contain a systolic reading 
of 200.  In September 1993, his readings were 150/100, 
148/108, and 152/108, and the veteran was not taking 
medication at this time.  In January 1996, his readings were 
120/70 sitting and lying, and 110/70 standing, and he was on 
medication.  This examination report found no enlarged heart, 
normal sinus rhythms, no premature ventricular contractions, 
and no apex beat beyond the midclavicular line.  The examiner 
diagnosed normal blood pressure on medication. 

Reviewing this evidence, the Board finds that a rating 
greater than 10 percent is not warranted under either the 
revised or the former regulations.  The veteran's systolic 
and diastolic readings do not meet the criteria under either 
set of regulations, and there are no definite symptoms of 
hypertension of record warranting consideration of an 
increase under the former regulations.  Accordingly, under 
both set of regulations, the evidence of the severity of the 
veteran's hypertension more nearly approximates the criteria 
for a 10 percent evaluation, and entitlement to an increased 
rating for service-connected hypertension is denied.  As with 
the veteran's tinnitus, he has received his 10 percent 
evaluation from the date of claim, and no staged rating 
consideration is required.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

c.  Right great toe disorder.

Historically, the RO granted entitlement to service 
connection for residuals of a fracture of the right great toe 
in June 1993.  A noncompensable rating was assigned thereto 
based on December 1992 VA x-ray findings of no fracture or 
dislocation of the right great toe.  In his examination, the 
veteran stated that his toe was painful to walk on and that 
it caused him to alter his gait.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the severity of the veteran's 
right great toe disorder is ascertained by application of the 
criteria set forth in Diagnostic Codes 5280, 5281 and 5284.  
Under the provisions of Diagnostic Code 5280, a 10 percent 
evaluation is warranted for unilateral hallux valgus which 
has been operated on with resection of the metatarsal head or 
if the hallux valgus is severe, equivalent to amputation of 
the great toe.  Under Diagnostic Code 5281, severe, 
unilateral, hallux rigidus is rated under the criteria for 
hallux valgus.  Finally, under Diagnostic Code 5284, a 10 
percent evaluation is warranted for a moderate foot injury, a 
20 percent evaluation for a moderately severe foot injury, 
and a 30 percent evaluation for a severe foot injury.  
Because arthritis is not shown on clinical evidence, there is 
no basis for consideration of a additional compensation for 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (1999).

X-rays of the foot taken in December 1992 show no evidence of 
fracture, dislocation, and no degenerative changes were 
noted.  A well-defined calcaneus heel spur on the plantar 
surface was reported.  Examination findings from the same 
date show that the dorsiflexion of the right hallux caused 
some pain at the proximal phalanx, and the veteran was unable 
to stand on his toes.  He had pain on palpation of his heel, 
and dorsibunions bilaterally.  The examiner found that 
calcaneal spurring of the right heel weakened the extensor 
hallucis longus, and that due to weakening of the extensor 
hallucis longus the veteran shifted his weight laterally, 
dorsiflexing his ankle when he walked.  This adjustment was 
not attributed to his right great toe.  

The evidence shows no hallux rigidus or hallux valgus, in 
fact, the only symptoms noted which are attributable to the 
right great toe are pain on dorsiflexion and an inability to 
stand on his toes.  While the examiner notes a foot 
impairment, manifested by his gait adjustment, this foot 
impairment is attributed to weakening of the hallucis longus 
and the heel spur noted on x-ray.  Weighing these complaints 
against the schedular requirements for a compensable 
evaluation, the Board does not find that painful dorsiflexion 
constitutes a moderate impairment of the foot as required 
under Diagnostic Code 5284 for compensation.  None of the 
medical evidence indicates that the veteran's painful 
movement of his right great toe causes him functional 
disability, as noted, any functional disability is attributed 
to his nonservice-connected calcaneal spur.  Moreover, his 
painful dorsiflexion does not approximate post-operative 
resection of the toe or constitute the equivalent of 
amputation of the toe as required for compensation under 
Diagnostic Codes 5280 and 5281.  Accordingly, the criteria 
for a compensable rating for a right great toe disability are 
not met, and entitlement to a compensable rating therefor is 
denied.  Since the evaluation of this disability has not 
changed since the award of service connection, staged ratings 
are not appropriate.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

d.  Right knee scar.

The RO originally granted the veteran's claim of entitlement 
to service connection for a scar on the right knee in a June 
1993 rating decision, based on findings at separation that 
the veteran had a scar on his right knee.  No post-service 
medical notation of this scar was reported, and the RO 
assigned a noncompensable evaluation thereto, effective the 
date of the veteran's claim.  The veteran has made no 
specific contentions with regard to this disability.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (1999) (Schedule), the RO ascertained the severity of 
the veteran's scar on the right knee by application of the 
criteria set forth in Diagnostic Codes 7803, 7804, and 7805.  
Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for a superficial scar which is poorly nourished 
with repeated ulceration.  Diagnostic Code 7804, provides for 
a 10 percent evaluation for a superficial scar which is 
tender and painful on objective demonstration, and Diagnostic 
Code 7805 assigns a disability evaluation to scars based on 
the limitation of function of the part affected by the scar, 
in this case an evaluation of the degree to which the 
veteran's scar affects the functioning of his right knee.  

Diagnostic Codes 7800, 7801, and 7802 also govern the 
evaluation of scars, but they are not applicable to the 
veteran's disability as they only address disfiguring scars 
of the head, face or neck, and scars from burns, none of 
which apply to the veteran's scar disability.

A September 1993 examination notes that the veteran has a 
scar on his right knee which is 5 centimeters by 1.5 
centimeters, depressed, nonadherent, and nontender.  In March 
1996, the VA examiner noted a small, insignificant, 
asymptomatic scar on the medial aspect of the right knee, 
measuring 2.5 centimeters.  None of the medical evidence of 
record attributes any of the veteran's right knee problems to 
his scar.

Given the medical evidence of record, and the veteran's 
absence of complaints regarding his scar, the Board finds 
that a noncompensable evaluation is appropriate for this 
disability.  There is no indication that the scar is tender, 
poorly nourished, ulcerating, or affecting the functioning of 
his right knee.  Accordingly, absent any medical evidence of 
these factors, the Board denies the veteran's claim of 
entitlement to a compensable rating for his scar on the right 
knee.  Futhermore, since the noncompensable rating has been 
in effect since service connection was granted, consideration 
of staged ratings is not warranted.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

e.  Skin disorder of the feet, hands and groin.

Initial entitlement to service connection for a skin 
condition of the feet, hands and groin, identified as tinea 
pedis, tinea cruris, and eczema, was granted in June 1993 by 
the RO.  A noncompensable evaluation was assigned thereto, 
effective the date of the veteran's claim, September 4, 1992.  
In October 1996, the RO issued a decision which increased the 
veteran's disability evaluation for his skin disorder to 10 
percent, effective back to September 4, 1992.  This finding 
was based on reports from a VA examination report regarding 
erythema of the feet with white macerated plaques, fissures, 
and scaling.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.118 (1999) (Schedule), the RO ascertained the severity of 
the veteran's skin condition by application of the criteria 
set forth in Diagnostic Code 7806.  Under this provision, a 
10 percent rating is warranted for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; a 30 percent evaluation is warranted for 
exudation or itching constant, extensive lesions, or marked 
disfigurement; and a 50 percent rating is warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
conditions.

The medical evidence shows that in November 1992 the veteran 
had scaling and macerating interdigitally with interdigital 
fissures.  He had no erythema or signs of secondary infection 
but had positive toenail involvement on both feet.  His hands 
were very dry with no focal lesions or fissures, and his 
groin had a slight hyperpigmentation in patches in an 
inguinal distribution, but no active lesions.  He was 
diagnosed with severe tinea pedis, hyperkeratoses of the 
hands, and resolved tinea cruris.  In September 1994, VA 
outpatient treatment records show that the veteran had scales 
and erythema on his feet with deep seated vesicles, and 
vesicles on his lateral fingers.  He had hyperpigmented 
macular, non scaling eruption in his groin.  In a January 
1995 outpatient note, his feet were noted to have extensive 
scaling, and his hands were eczematous in patches.  His scalp 
was scaling.  He was diagnosed with seborrheic dermatitis.  

He was given another skin examination in March 1996, and this 
examination showed erythema with scaling on the scalp and 
preauricular region, brows, and nasal labial fold.  His feet 
also had erythema with white macerated plaques, fissures and 
fine scaling.  He was diagnosed with seborrheic dermatitis of 
the face and scalp and his feet were noted to have a 
secondary invasion by dermatophytes.  Another examination 
report in March noted an infection on the right dorsal foot, 
and unretouched color photographs of the foot reveal a 
scabbed over area where an infection or open wound of some 
sort was healing.  Pictures also reveal fissures between the 
toes and affected toenails. In September 1997 he was 
diagnosed with tinea pedis and chronic onychomycosis.  A July 
1998 VA skin examination report noted scaling and maceration 
interdigitally and on the soles of the feet, dystrophic 
toenails with subungual hyperkeratotic debris, and positive 
"KOH" for fungal hyphae.  The medical evidence also 
indicates that the veteran is required to take medication for 
his skin condition.

Considering the evidence of record, the Board finds that the 
symptoms of the veteran's skin condition, particularly of the 
feet, create a disability picture that more nearly 
approximates the criteria for a 30 percent evaluation.  He 
has constant maceration and scaling which results in sporadic 
secondary infections and he has little intermittent relief, 
particularly when it comes to his tinea pedis.  In fact, the 
symptoms for his feet have been consistent since he initially 
was granted service connection for a skin condition, and at 
its most active stage, it causes open lesion infections, 
vesicles, extensive erythema, and has been rated severe by 
the November 1992 examiner.  Accordingly, the symptoms of the 
veteran's skin condition of the feet, hands, and groin, 
satisfy the criteria for a 30 percent evaluation, and his 
claim of entitlement to an increased rating therefor, is 
granted.

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

f.  Low back disorder.

Entitlement to service connection for a low back disability, 
identified as L-5 radiculopathy, was originally granted in a 
June 1993 RO decision.  A 10 percent rating was assigned, 
with an effective date of September 4, 1992.  In a February 
1994 decision, the RO awarded the veteran a 20 percent 
evaluation for his low back disability, effective back to 
September 4, 1992.  In an August 1998 rating decision, the RO 
awarded the veteran an increase in the disability evaluation 
of his low back disorder to 40 percent, effective May 12, 
1997, establishing a staged rating for this condition.  

Essentially, with regard to this claim, the Board must 
evaluate the propriety of the RO's assignment of a 20 percent 
rating from September 4, 1992, to May 11, 1997, and the 
assignment of a 40 percent evaluation from May 12, 1997, to 
determine if the assigned stages and ratings are appropriate.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's low back disability by application of the 
criteria set forth in Diagnostic Code 5293.  Under this 
provision, a 20 percent evaluation is warranted for a 
moderate impairment of intervertebral disc syndrome with 
recurring attacks; a 40 percent evaluation is warranted for a 
severe impairment of intervertebral disc syndrome with 
recurring attacks and little intermittent relief; a 60 
percent evaluations is warranted for a pronounced impairment 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseases disc, with little intermittent 
relief.  

For the period prior to May 12, 1997, consideration of 
Diagnostic Codes 5292 and 5295, with maximum evaluations of 
40 percent, is also appropriate.  According to Diagnostic 
Code 5292, a 40 percent evaluation requires severe limitation 
of motion in the lumbar spine, and under Diagnostic Code 
5295, governing lumbosacral strain, a 40 percent evaluation 
is warranted for a severe impairment with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Turning to the medical evidence, a December 1992 VA 
examination report notes low back pain on movement, decreased 
sensory perception in the right foot, weakness in the right 
foot, and low back pain radiating to the right lower 
extremity compatible with a diagnosis of L-5 radiculopathy.  
The veteran was treated on an outpatient basis from March 
1993 to September 1993 for chronic low back pain requiring 
use of a TENS unit, and decreased deep tendon reflexes in the 
ankle.  September 1993 x-rays showed some minimal narrowing 
of the disc space at L-5 and S-1, with an impression of mild 
degenerative joint disease.  An examination taken at this 
time revealed that the veteran limped and used a cane, had 
poor posture, was unable to perform backward extension, and 
had lateral flexion of 12 degrees and rotation of 12 degrees.  
This evidence served as the basis of the RO's assignment of a 
20 percent evaluation.

An undated occupational therapy evaluation notes that the 
veteran had flexion of zero to 55 degrees, backward extension 
of zero to 23 degrees, right lateral flexion of zero to 15 
degrees and left lateral flexion of zero to 12 degrees.  He 
had difficulty standing, stooping and kneeling, but was able 
to sit for four hours with only brief stretch breaks.  In a 
January 1996 VA spine examination report, the veteran 
complained of constant pain in his back.  The examiner noted 
good stability and equilibrium, no postural abnormalities, no 
fixed deformities, normal musculature, and forward flexion of 
60 degrees, backward extension of 25 degrees, bilateral 
lateral flexion of 25 degrees, and bilateral rotation of 30 
degrees; and there was no objective pain on motion reported.  
This examiner found no evidence of lumbar radiculopathy.  A 
general medical examination held in March 1996 showed 
stiffness in the low back, bilateral lateral flexion of 30 
degrees, bilateral lateral rotation of 20 degrees, backward 
extension of 20 degrees, and forward flexion of 60 degrees, 
there was self-elevation of both lower extremities to 80 
degrees.  

The veteran was hospitalized from May 8, 1997, to June 5, 
1997, for treatment of another disability.  He was in a 
wheelchair at this time, with no major motor or sensory 
losses.  He had deep tendon reflexes of 1+ all around, 
Babinski's response, but could not bend 15-20 degrees 
anteriorly without pain.  There were no specific paraspinal 
muscle spasms, but pain on deep palpation of the low back was 
present. 

In July 1998, a VA spinal cord examination report indicated 
that the veteran had no overt signs of radiculopathy at the 
time of the exam and that prior examinations did not 
conclusively present such evidence, although he may have 
nerve entrapment of his left thigh.  Another July1998 VA 
examination report noted that the veteran had difficulty 
standing and sitting for prolonged periods of time, reported 
constant pain, and had an antalgic gait using a cane.  He 
required assistance bathing and dressing.  Objective findings 
showed guarded movements, with backward extension 10 degrees 
less than normal, and forward flexion of 70 degrees, and no 
lateral bending or rotation.  His deep tendon reflexes at the 
Achilles were 1+ on the right and negative on the left, and 
his left leg was weak.  The diagnosis was degenerative disc 
disease of the lumbar spine with L-5 radiculopathy.

Examining the evidence, the Board finds that the criteria for 
a 40 percent evaluation are met back to September 4, 1992, 
the date of the veteran's original claim.  From the initial 
examination the veteran is noted to have pain on motion with 
lower extremity symptoms of radiculopathy, and in March 1993 
he has absent ankle jerk, and in September 1993, the 
examination report notes severe limitation of motion in the 
back, no backward extension, and only 12 degrees of lateral 
and rotational movement.  Although his degree of motion 
improves somewhat from September 1993, it does not improve 
beyond a severe limitation, and he is noted to be unable to 
stand, stoop, or kneel for prolonged periods.  By 1998 he has 
to have assistance bathing and dressing.  Therefore, an 
increased evaluation to 40 percent for the period from 
September 4, 1992, to May 11, 1997, is granted.

Reviewing the evidence with regard to whether a rating 
greater that 40 percent is warranted for any or all of the 
appeal period, the Board finds that the evidence does not 
support a 60 percent evaluation under Diagnostic Code 5293.  
There is no evidence of persistent symptoms of sciatic 
neuropathy; in fact, two examiners concluded that the veteran 
had no neuropathy at all, and several examinations, including 
his 1997 hospitalization have not reported neurological 
impairment.  To the degree he has neurological problems, such 
as absent ankle jerk, they appear to come and go with 
intermittent relief.  Moreover, none of the examination 
reports note muscle spasm, and the hospitalization report 
affirmatively found no muscle spasm to be present.  
Therefore, a rating greater than 40 percent is not warranted.

As noted previously, functional impairment due to painful 
motion is one of the criteria for compensation for 
musculoskeletal disabilities, and where arthritis is shown by 
clinical evidence, additional compensation under the 
Diagnostic Codes governing the evaluation of arthritis may be 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); VA 
O.G.C. Prec. 9-98 (August 14, 1998); VA O.G.C. Prec. 23-97 
(July 1, 1997).  However, because, the veteran's painful and 
limited low back motion has already been considered in his 
current evaluation of severe limitation of motion under 
Diagnostic Code 5292, the requirements of 38 C.F.R. § 4.40, 
4.45, 4.59, have been satisfied.  Furthermore, the assignment 
of a separate evaluation under Diagnostic Codes 5003, 5010, 
governing arthritis, would result in the evaluation of the 
same disability/symptoms under various diagnoses, which is 
prohibited by 38 C.F.R. § 4.14 (1999).  Consequently, the 
Board finds that additional compensation is not warranted for 
arthritis of the lumbar spine or functional loss due to 
painful motion.  

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to service connection for plantar fasciitis, a 
left eye disorder, a bilateral wrist disorder, a rectal 
disorder, residuals of a nose injury, a left knee disorder, 
and headaches is denied.

Entitlement to a rating greater than 10 percent for tinnitus 
is denied.

Entitlement to a rating greater than 10 percent for 
hypertension is denied.

Entitlement to a compensable rating for a right great toe 
disorder is denied.

Entitlement to a compensable rating for scars is denied.

Entitlement to a 40 percent rating for intervertebral disc 
syndrome of the lumbar spine for the period from September 4, 
1992, to May 11, 1997, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

Entitlement to a rating greater than 40 percent rating for 
intervertebral disc syndrome of the lumbar spine, from May 
12, 1997, is denied.

Entitlement to a 30 percent rating for a skin condition of 
the hands, feet and groin, is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

